DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Replacement drawings were received on 7/5/22.  These drawings are acceptable.

Response to Amendment
Applicant’s arguments, see page 9, filed 7/5/22, with respect to the objections of Claims 2, 3, 7, and 9 have been fully considered and are persuasive.  The objections of claims 2, 3, 7, and 9 have been withdrawn. 
Applicant’s arguments, see page 9, filed 7/5/22, with respect to the 35 USC 112 rejections of Claims 1 and 9 have been fully considered and are persuasive.  The 112 rejections of claims 1 and 9 have been withdrawn. 

Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5, Line 3, before “first threshold”, replace “a” with “the”
Claim 5, Last Line, before “second threshold”, replace “a” with “the” 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-14, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US 2015/0223418) (cited by applicant in IDS dated 10/23/21) in view of McKinney (US 10501357).
Regarding Claim 1, Collins disclose an apparatus, comprising a gutter basin (sump basin 97) including a pump outlet (pump 98); a secondary pump located inside the gutter basin (pump 98; Figure 10); one or more sensors operative to return a signal associated with a level of solution in the gutter basin (sensor 104; “fertigation sensors 104 are optimally provided to monitor temperature, humidity, grow media moisture levels, fertigation characteristics, fertigation levels, flow rates, quantities and other factors affecting operation and productivity of the growing system.” Paragraph [0140]), and a control system (control module 105).
Collins fails to disclose a primary pump external to the gutter basin and operably attached to the pump outlet; a control system operatively connected to the primary pump, the secondary pump and the one or more sensors, wherein the control system is operative to: cause the primary pump to pump solution from the gutter basin, when the solution in the gutter basin is above a first threshold; cause the primary pump to cease pumping solution from the gutter basin, when the solution in the gutter basin is below the first threshold; cause the secondary pump to pump solution out of the gutter basin, when the solution in the gutter basin is above a second threshold, wherein the second threshold is lower than the first threshold.
However, McKinney teaches a primary pump (secondary pump 104) external to the gutter basin and operably attached to the pump outlet; a control system (controller 15) operatively connected to the primary pump (104), a secondary pump (102) and the one or more sensors (106; 108; Figure 2), wherein the control system is operative to: cause the primary pump to pump solution from the gutter basin, when the solution in the gutter basin is above a first threshold (high level alarm 108 and high level switch 110; “If the water in pump tank 100 reaches high level alarm 108/high level switch 110, high level alarm 108 will alert the system user that the pump tank 100 is full, and high level switch 110 will operate to turn on secondary pump 104” Col. 4 lines 61-65); cause the primary pump to cease pumping solution from the gutter basin, when the solution in the gutter basin is below the first threshold (“pumps 102 and 104 can be programmed to operate in alternating cycles.” Col. 5 lines 11-12; pump 104 does not operate when water levels drop below the high level alarm 108/high level switch 110 Column 4, lines 51 – Column 5, Line 22 [I.e., the pump 104 ceases to operate below the first threshold.] this shows the control system is operative to do this limitation); cause the secondary pump to pump solution out of the gutter basin, when the solution in the gutter basin is above a second threshold (float switch 106; “Float switch 106 is connected to pump 102 and is operative to turn pump 102 on or off when the water level goes above or below float switch 106” Col. 4 lines 54-56), wherein the second threshold (float switch 106) is lower than the first threshold (high level alarm 108; Figure 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pump and sensor of Collins, with the second pump and second threshold of McKinney, in order to prevent overflow from the tank and damage to the system.
Regarding Claim 5, Collins in view of McKinney teaches the apparatus of Claim 1.
Collins fails to disclose the apparatus wherein the control system is further operative to execute a primary pump sequence wherein the primary pump pumps solution from the gutter basin, when the solution in the gutter basin is above a first threshold; and responsive to reaching the first threshold, executing a secondary pump sequence wherein the secondary pump is controlled to pump solution from the gutter basin, when the solution in the gutter basin is above a second threshold.
However, McKinney teaches the apparatus wherein the control system is further operative to execute a primary pump sequence wherein the primary pump (secondary pump 104) pumps solution from the gutter basin, when the solution in the gutter basin is above a first threshold (high level alarm 108 and high level switch 110; “If the water in pump tank 100 reaches high level alarm 108/high level switch 110, high level alarm 108 will alert the system user that the pump tank 100 is full, and high level switch 110 will operate to turn on secondary pump 104” Col. 4 lines 61-65); and responsive to reaching the first threshold, executing a secondary pump sequence wherein the secondary pump (primary pump 102) is controlled to pump solution from the gutter basin, when the solution in the gutter basin is above a second threshold (float switch 106; “Float switch 106 is connected to pump 102 and is operative to turn pump 102 on or off when the water level goes above or below float switch 106” Col. 4 lines 54-56).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the pumps and controller of modified Collins, with the pump sequences of McKinney, in order to prevent spillage of the solution from the tank, as well as decrease the wear and tear over time on one individual pump.
Regarding Claim 6, Collins in view of McKinney teaches the apparatus of Claim 5.
Collins fails to disclose the apparatus wherein the control system is further operative to execute the secondary pump sequence a predefined number of times in response to reaching the first threshold.
However, McKinney teaches the apparatus wherein the control system is further operative to execute the secondary pump sequence a predefined number of times in response to reaching the first threshold (“the high level switches 108, 110 will trigger the pump not in use to come on whereby both pumps operate at the same time until the wastewater level drops again.”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the pump system of modified Collins, with the secondary pump sequence of McKinney, in order to prevent spillage of the solution from the tank, as well as decrease the wear and tear over time on one individual pump.
Regarding Claim 7, Collins in view of McKinney teaches the apparatus of Claim 1. Collins further teaches an irrigation system for a vertical grow tower crop production system including the apparatus of claim 1, the irrigation system further comprising: a grow line (support 4); a plurality of grow towers (grow tubes 10), each of the plurality of grow towers vertically attached to, and moveable along, the grow line (Figure 1); a grow tower conveyance mechanism operative to move the plurality of towers to select positions along the grow line (“permits linear movement of the grow tube when supported by an overhead conveyor system.” Paragraph [0112]);	an irrigation system operative to supply a fluid to respective tops ends of the plurality of grow towers at one or more of the select positions along the grow line (fertigation system 6; Figure 1); and a gutter extending under and running parallel to the grow line (floor level gutter 65), the gutter disposed beneath the plurality of grow towers to capture excess fluid supplied to the plurality of grow towers (Figure 6), wherein the gutter basin (sump basin 97) attached to an end of the gutter (Figure 10).
Regarding Claim 8, Collins in view of McKinney teaches the system of Claim 7. Collins further teaches the irrigation system wherein the gutter slopes to direct the excess fluid to the gutter basin (“The floor level gutter 65 is aligned and anchored to the sloping greenhouse floor 18” Paragraph [0132]).
Regarding Claim 9, Collins in view of McKinney teaches the system of Claim 7. Collins further teaches the irrigation system wherein the irrigation system comprises a recirculation tank (nutrient holding tank 94) wherein the primary pump pumps fluid from the gutter to the recirculation tank (Figure 10).
Regarding Claim 10, Collins in view of McKinney teaches the system of Claim 9. Collins further teaches the irrigation system wherein the irrigation system comprises one or more irrigation lines (distribution piping system 6) extending along the grow line over the top end of one or more of the plurality of grow towers (Figure 10), and a supply pump operably connected to the recirculation tank (direction of arrows in Figure 10), and the one or more irrigation lines and operable to supply fluid from the recirculation tank to the one or more irrigation lines (arrows showing direction in Figure 10).
Regarding Claim 11, Collins in view of McKinney teaches the system of Claim 9. Collins further teaches the irrigation system wherein each of the one or more irrigation lines includes apertures (tube fertigation emitters 8) corresponding to the select positions along the grow line (Figure 1).
Regarding Claim 12, Collins in view of McKinney teaches the system of Claim 7. Collins further teaches the irrigation system wherein the irrigation system comprises a recirculation tank (nutrient holding tank 94), one or more irrigation lines (distribution piping system 6) extending along the grow line over the top end of one or more of the plurality of grow towers (Figure 10), and a supply pump operably connected to the recirculation tank (direction of arrows in Figure 10), and the one or more irrigation lines and operable to supply fluid from the recirculation tank to the one or more irrigation lines (arrows showing direction in Figure 10).
Regarding Claim 13, Collins in view of McKinney teaches the system of Claim 12. Collins further teaches the irrigation system wherein each of the one or more irrigation lines includes openings (tube fertigation emitters 8) corresponding to the select positions along the grow line (Figure 1).
Regarding Claim 14, Collins in view of McKinney teaches the system of Claim 7. Collins further teaches the irrigation system wherein each of the plurality of grow towers comprises a tower body (grow tube 10; Figure 1) and a funnel disposed on the top of the tower body, the funnel directing fluid flowing therethrough over a desired region within the tower body (upper bell end 30; Figure 2).
Regarding Claim 16, Collins in view of McKinney teaches the system of Claim 7. Collins further teaches the irrigation system wherein each of the plurality of grow towers comprises a hook (hanger 28) attached to the top of the grow tower, wherein the hook is configured to engage the grow line (Figure 2).
Regarding Claim 17, Collins in view of McKinney teaches the system of Claim 1. Collins further teaches the irrigation system wherein the secondary pump comprises an inlet (tube beneath pump 98), wherein the inlet is located proximally to a bottom of the gutter basin (Figure 10).
Regarding Claim 19, Collins in view of McKinney teaches the system of Claim 7. Collins further teaches the irrigation system wherein the secondary pump comprises an inlet (tube beneath pump 98), wherein the inlet is located proximally to a bottom of the gutter basin (Figure 10).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of McKinney as applied to claim 1 above, and further in view of Xu (CN 109990203).
Regarding Claim 2, Collins in view of McKinney teaches the apparatus of Claim 1.
Collins fails to disclose the apparatus further comprising a sight tube attached within the gutter basin and defining a region associated with at least one of the one or more sensors, wherein the sight tube comprises a slot defined in a side thereof.
However, Xu teaches the apparatus further comprising a sight tube (observation well 8) attached within the gutter basin and defining a region associated with at least one of the one or more sensors (sensors 12), wherein the sight tube comprises a slot defined in a side thereof (edited Figure 2 shown below).

    PNG
    media_image1.png
    368
    659
    media_image1.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the gutter basin and sensors of Collins with the sight tube of Xu, in order to prevent inaccurate readings from the sensors caused by constantly changing water levels in the tank.
Regarding Claim 3, Collins in view of McKinney and Xu teaches the apparatus of Claim 2. Collins further teaches the apparatus further comprising a filter (“a plurality of particle and salts filters, downstream of the fertigation sump basin” Paragraph [0092]) located within the sight tube and substantially conforming to an inner surface of the sight tube.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filter of Collins to be located in the sight tube, in order to prevent inaccurate readings of the sensors caused by floating particles, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP § 2144.04(VI)(C); In re Japikse, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of McKinney and Xu as applied to claim 3 above, and further in view of Zhao (CN 108811972).
Regarding Claim 4, Collins in view of McKinney and Xu teaches the apparatus of Claim 3.
Collins fails to disclose the apparatus wherein the filter is a fine metal mesh filter.
However, Zhao teaches the apparatus wherein the filter is a fine metal mesh filter (“the filter screen is a metal mesh” Page 2 of translation).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filter of Collins, with the fine mesh filter of Zhao, in order to decrease the unwanted particles in the solution without significantly decreasing the flow rate.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of McKinney as applied to claim 1 above, and further in view of Stoltzfus et al. (US 2015/0334930).
Regarding Claim 15, Collins in view of McKinney teaches the system of Claim 7.
Collins fails to disclose the irrigation system wherein each of the grow towers includes a plurality of plug containers disposed along the tower body.
However, Stoltzfus teaches the irrigation system of wherein each of the grow towers includes a plurality of plug containers disposed along the tower body (growing container receiving opening 40 and receptacles 50; Figure 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the grow tower of Collins, with the plug containers of Stoltzfus, in order to stabilize the plant in the grow tower, and keep it oriented towards the light to promote growth.

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of McKinney as applied to claim 17 and 19 above, and further in view of Chen (CN 109809604)
Regarding Claim 18, Collins in view of McKinney teaches the system of Claim 17.
Collins fails to disclose the irrigation system wherein the inlet is located lower in the gutter basin than the pump outlet.
However, Chen teaches the irrigation system wherein the inlet (first outlet 13 to first pump 32) is located lower in the gutter basin than the pump outlet (second outlet 15 to second pump 152).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have located the inlet to the secondary pump of Collins lower than the outlet to the primary pump as taught by Chen, in order to remove any remaining solution in the basin to prevent mold or algae from growing.
Regarding Claim 20, Collins in view of McKinney teaches the system of Claim 19.
Collins fails to disclose the irrigation system wherein the inlet is located lower in the gutter basin than the pump outlet.
However, Chen teaches the irrigation system wherein the inlet (first outlet 13 to first pump 32) is located lower in the gutter basin than the pump outlet (second outlet 15 to second pump 152).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have located the inlet to the secondary pump of Collins lower than the outlet to the primary pump as taught by Chen, in order to remove any remaining solution in the basin to prevent mold or algae from growing.

Response to Arguments
Applicant's arguments page 10 filed 7/5/22 have been fully considered but they are not persuasive. Applicant appears to argue: “McKinney, however, fails to teach a system where the primary pump ceases operation and the secondary pump initiates when the solution level drops below a threshold. The foregoing amendments to claim 1 overcome the remaining rejections under the same rationale. (See Page 11 of the Applicant’s Arguments)” However, the examiner disagrees. McKinney teaches the primary pump to cease pumping solution from the gutter basin, when the solution in the gutter basin is below the first threshold (“pumps 102 and 104 can be programmed to operate in alternating cycles.” Col. 5 lines 11-12; pump 104 does not operate when water levels drop below the high level alarm 108/high level switch 110 Column 4, lines 51 – Column 5, Line 22 [I.e., the pump 104 ceases to operate below the first threshold.]). This shows the control system is operative to do this limitation. Additionally, McKinney teaches the secondary pump to pump solution out of the gutter basin, when the solution in the gutter basin is above a second threshold (float switch 106; “Float switch 106 is connected to pump 102 and is operative to turn pump 102 on or off when the water level goes above or below float switch 106” Col. 4 lines 54-56).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALANNA KAY PETERSON whose telephone number is (571)272-6126. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.P./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649